Citation Nr: 1635345	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left upper extremity neurological disability, including as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a right upper extremity neurological disability, including as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a low back disability, including as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a hematuria, including as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a left shin disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from May 1991 to August 2011, including service in the Southwest Asia Theater of Operations from February 15, 2003, to February 14, 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Montgomery, Alabama, Regional Office.  

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his May 2016 Board hearing, the Veteran provided competent testimony indicating that he has continually received upper extremity neurological, low back, hematuria, and left shin splint at a military medical facility but no records dated since his separation from service have been associated with the claims folder.  While not definitive, there is a possibility that the Veteran may also receive relevant VA and private treatment and the record does not reflect sufficient attempt to obtain any such records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  On remand, attempt to obtain these records must be undertaken.  

Further, the June 2011 VA examination opinions must be supplemented to adequately address the Veteran's upper extremity neurological, low back, hematuria, and left shin splint claims as qualifying chronic disabilities under 38 C.F.R. § 3.317 (2015).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The June 2011 examination opinions must also reflect adequate consideration and analysis of the Veteran's competent account of in- and post-service upper extremity neurological, low back, hematuria, and skin splint symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, in light of the number of likely relevant outstanding records, VA must also afford the Veteran a contemporaneous VA examination in connection with his service connection claims.  See Stefl v. Nicholson, 21 Vet. App. 125 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him to identify all sources of VA and private upper extremity neurological, low back, hematuria, and left shin splint treatment, hospitalization, or evaluation, since separation (i.e., August 2011).  Then undertake appropriate efforts to obtain any identified records, associating all development efforts with the claims file.  Any negative response from a government facility must be in writing and associated with the claims folder.  

2.  Contact the Veteran and request that he identify all sources of military hospitalization and treatment related to the claimed upper extremity neurological, low back, hematuria, and left shin splint disabilities, since August 2011.  Then, undertake all appropriate effort to obtain any identified records and any negative response(s) should be in writing.  

3.  After the aforementioned development has been completed, schedule the Veteran for VA examinations in connection with his upper extremity neurological, low back, hematuria, and left shin splint disabilities with appropriate medical professionals.  The entire claims file must be reviewed by the examiner.  

The examiner(s) should elicit a full history from the Veteran regarding the onset and progression of his respective upper extremity neurological, low back, hematuria, and left shin splint disabilities.  

The examiner should note all upper extremity neurological, low back, hematuria, and left shin splint pathology found to be present, if any.  

Further, the examiner must explicitly rule in or exclude diagnoses of upper extremity neurological, low back,, hematuria, and shin splints, and state whether the Veteran's symptoms are attributable to a known clinical diagnosis. 

With regard to any diagnosed condition, the examiner should state the likelihood that the condition:

(i) had its onset in service or within one year of separation; and 

(ii) is related to any period of military service, including service in the Southwest Asia Theater of Operations.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's upper extremity neurological, low back, hematuria, and left shin splint claims should be readjudicated, including as qualifying chronic disabilities under 38 C.F.R. § 3.317, based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




